Citation Nr: 0523466	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-19 512	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's petition to reopen a previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.

In January 2003, the Board reopened the claim and, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), 
undertook additional evidentiary development.  However, a 
decision by the Federal Circuit held 38 C.F.R. § 19.9(a)(2) 
invalid because it permitted the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration of the evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  So in November 2003, the Board remanded 
the claim to the RO to complete the additional development 
initially requested by the Board and to review any evidence 
already obtained by the Board, as well as to send the veteran 
a supplemental statement of the case.  After doing this, the 
RO returned the case to the Board for further appellate 
consideration.

The Board issued a decision on May 25, 2005, denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Also in May 2005, the Board received a 
letter on his behalf from his treating psychiatrist, Dr. 
Gifford, from the VA Medical Center (VAMC) in West Roxbury, 
Massachusetts.  Unfortunately, however, this letter was not 
considered prior to the Board's May 2005 decision, and it 
bears directly on the claim at issue.

So the Board has vacated its May 25, 2005 decision (under 
separate cover) and is issuing this decision in its place.  
But for the reasons explained below, the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

As mentioned, in May 2005, the Board received a letter from 
Dr. Gifford on behalf of the veteran.  This additional 
evidence was not considered by the RO or the AMC prior to the 
most recent supplemental statement of the case (SSOC) issued 
in February 2005.  Furthermore, the veteran has not indicated 
that he wishes to waive his right to initial consideration of 
this additional evidence by the RO or AMC.

In May 2003, the United States Court of Appeals for the 
Federal Circuit found 38 C.F.R. § 19(a)(2) in conjunction 
with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ or RO) for 
initial consideration.  Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  According to the Federal Circuit Court's 
interpretation of 38 U.S.C.A. § 7104, generally the Board 
cannot consider additional evidence, which has not been 
initially considered by the AOJ, unless it obtains a waiver 
from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (codified at 
38 C.F.R. 
§ 20.1304(c)).  In this case, the veteran has not indicated 
he is waiving initial consideration of the additional 
evidence in question by the AOJ (i.e., RO).  So a remand is 
required so the RO can initially consider this additional 
evidence.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following consideration:

1.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  

2.  Readjudicate the veteran's claim in 
light of the additional evidence obtained 
since the most recent SSOC.  This 
includes, in particular, the April 2005 
letter from Dr. Gifford, a staff 
psychiatrist at the VAMC in West Roxbury.  
If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

